Case 8:18-bk-14049-ES                   Doc 35 Filed 02/24/19 Entered 02/24/19 23:11:31                                          Desc
                                         Main Document     Page 1 of 3


 Attorney or Party Name, Address, Telephone & FAX Nos.,State             FOR COURT USE ONLY
 Bar No. & Email Address

 Majid Safaie, Esq 185129 CA
 3187 Red Hill Avenue, Suite 115
 Costa Mesa, CA 92626
 (877) 279-2523 Fax: (877) 235-1558
 majid.safaie@ayalc.com

     Individual appearing without attorney
     Attorney for Debtor
                                                 UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA
 In re:
                       Shar E. Kanamouie                                 CASE NO.: 8:18-bk-14049-ES
                       Rachel Kanamouie
                                                                         CHAPTER: 7


                                                                                     SUMMARY OF AMENDED SCHEDULES,
                                                                                          MASTER MAILING LIST,
                                                                                          AND/OR STATEMENTS
                                                                                             [LBR 1007-1(c)]

                                                             Debtor(s)

A filing fee is required to amend Schedules D, or E/F (see Abbreviated Fee Schedule on the Court’s website
www.cacb.uscourts.gov). A supplemental master mailing list (do not repeat any creditors on the original) is also required as an
attachment if creditors are being added to the Schedule D or E/F. Are one or more creditors being added?       Yes     No

The following schedules, master mailing list or statements (check all that apply) are being amended:
    Schedule A/B            Schedule C                 Schedule D           Schedule E/F                   Schedule G

     Schedule H                Schedule I                Schedule J          Schedule J-2                  Statement of Financial Affairs

     Statement About Your Social Security Number(s)                           Statement of                 Master Mailing List
                                                                          Intentions
     Other (specify)

I/we declare under penalty of perjury under the laws of the United States that the amended schedules, master mailing list, and or
statements are true and correct.

 Date:        2/24/2019
                                                            Shar E. Kanamouie
                                                            Debtor 1 Signature



                                                            Rachel Kanamouie
                                                            Debtor 2 (Joint Debtor) Signature (if applicable)

NOTE: It is the responsibility of the Debtor, or the Debtor’s attorney, to serve copies of all amendments on all creditors listed in this
Summary of Amended Schedules, Master Mailing List, and/or Statements, and to complete and file the attached Proof of Service of
Document.




     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                  Page 1                                     F 1007-1.1.AMENDED.SUMMARY
Case 8:18-bk-14049-ES                 Doc 35 Filed 02/24/19 Entered 02/24/19 23:11:31                                       Desc
                                       Main Document     Page 2 of 3


                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
3187 RED HILL AVENUE SUITE 115 , COSTA MESA, CA 92626

A true and correct copy of the foregoing document entitled (specify): Summary of Amended Schedules, Master
Mailing List, and or Statements will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:


  1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) 2/24/2019       , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


Thomas H Casey (TR) : msilva@tomcaseylaw.com
Courtesy NEF : Kelsey X Luu: Kelsey.Luu@mtglawfirm.com
United States Trustee (SA): ust[regopm16.sa.ecf@usdoj.gov
Wells Fargo Bank, N.A.: Austin P Nagel: melissa@apnagellaw.com
Majid Safaie Atty for Debtor: majid.safaie@aryalc.com


                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date)                   , I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)       , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
 2/24/2019                   Sharrone Warren                                            /s/ Sharrone Warren
 Date                        Printed Name                                               Signature




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                Page 2                                   F 1007-1.1.AMENDED.SUMMARY
               Case 8:18-bk-14049-ES                          Doc 35 Filed 02/24/19 Entered 02/24/19 23:11:31                                     Desc
                                                               Main Document     Page 3 of 3
 Fill in this information to identify your case:

 Debtor 1                    Shar E. Kanamouie
                             First Name                     Middle Name                 Last Name

 Debtor 2                    Rachel Kanamouie
 (Spouse if, filing)         First Name                     Middle Name                 Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number           8:18-bk-14049-ES
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      32162 Calle Los Elegantes San Juan                             $1,350,000.00                               $4,450.50     C.C.P. § 704.730
      Capistrano, CA 92675 Orange
      County                                                                               100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
